JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) (l) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of the attached Schedule 13G, and any and all amendments thereto, and expressly authorize Invesco Ltd., as the ultimate parent company of each of its undersigned subsidiaries, to file such Schedule 13G, and any and all amendments thereto, on behalf of each of them. Dated: 12/31/09 Invesco Ltd. By: /s/ Lisa Brinkley Name: Lisa Brinkley Title: Global Assurance Officer Invesco Aim Advisors, Inc. By: /s/ Todd L. Spillane Name: Todd L. Spillane Title: Chief Compliance Officer Invesco Aim Capital Management, Inc. By: /s/ Todd L. Spillane Name: Todd L. Spillane Title: Chief Compliance Officer Invesco Trimark Ltd. By: /s/ Wayne Bolton Name: Wayne Bolton Title: Vice President, Compliance & Chief Compliance Officer Invesco Aim Private Asset Management, Inc. By: /s/ Todd L. Spillane Name: Todd L. Spillane Title: Chief Compliance Officer Invesco National Trust Company By: /s/ Kevin Lyman Name: Kevin Lyman Title: Assistant General Counsel Invesco Hong Kong Limited By: /s/ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal AP Invesco Asset Management Deutschland GmbH By: /s/ Stephanie Ehrenfried Name: Stephanie Ehrenfried Title: Head of Legal CE Invesco Asset Management Limited By: /s/ Nick Styman Name: Nick Styman Title: Director of European Compliance Invesco Asset Management S.A. By: /s/ Nicolas Bouet Name: Nicolas Bouet Title: Deputy Managing Director Invesco Asset Management S.A. By: /s/ Bernard Aybran Name: Bernard Aybran Title: Deputy Managing Director Invesco Asset Management Oesterreich GmbH By: /s/ Thomas Kraus Name: Thomas Kraus Title: Head of Sales Invesco Global Asset Management (N.A.), Inc. By: /s/ Jeffrey Kupor Name: Jeffrey Kupor Title: Head of Legal WW Institutional Invesco GT Management Company S.A. By: /s/ Nick Styman Name: Nick Styman Title: Director of European Compliance Invesco Institutional (N.A.), Inc. By: /s/ Jeffrey Kupor Name: Jeffrey Kupor Title: Head of Legal WW Institutional Invesco Management S.A. By: /s/ John Rowland Name: John Rowland Title: Director Invesco Taiwan Limited By: /s/ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal, AP Invesco Asset Management (Japan) Limited By: /s/ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal, AP Invesco Asset Management Ireland Limited By: /s/ John Rowland Name: John Rowland Title: Director Invesco Kapitalanlagegesellschaft GmbH By: /s/ Stephanie Ehrenfried Name: Stephanie Ehrenfried Title: Head of Legal CE Invesco PowerShares Capital Management LLC By: /s/ Deanna Marotz Name: Deanna Marotz Title: Chief Compliance Officer Stein Roe Investment Counsel, Inc. By: /s/ Greg Campbell Name: Greg Campbell Title: General Counsel
